Ingraham, J. (dissenting).:
In view of - the testimony of the. physician called for the prosecution, together with the unsatisfactory character of the testimony of the principal witness-for the prosecution, and the fact that her testimony was uncorroborated, I do not think this judgment should be allowed to stand. - The jury were not instructed that the testimony of the child must'be corroborated before they were justified in con-. victing the defendant, and while there: seems to have been no request for such instruction, in view of the character of this evidence, .taken in connection with the failure of the court to instruct the jury as to the necessity of such corroboration, .justice requires that thére.should be a new trial.
I, therefore, dissent.
Judgment affirmed. Order filed.